(Por la corte, a propuesta del
Juez Asociado Señor Hutchison.)
Poe cuanto, el único fundamento de la presente apela-ción es que la corte inferior erró al denegar la moción do non suit y al dictar sentencia declarando con lugar la de-manda, ya que, según los apelantes, la prueba es insuficiente para sostener las alegaciones de dicba demanda;
Pos cuanto, no encontramos nada en el alegato de los apelantes que nos lleve a la conclusión de que existe el error apuntado, por el motivo expresado, y
Por cuanto, leída la relación del caso y opinión archivada por el juez de distrito y examinada la exposición del caso, estamos enteramente conformes con el resultado en la corte inferior,
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de San Juan con fecha 2 de abril de 1928.
El Juez Presidente Señor del Toro no intervino.